DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 7/7/2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  amend “the tissue” to -the vessel- in ll. 18.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “structs” to -struts- in ll. 19.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  amend “the tissue” to -the vessel- in ll. 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the subset of the plurality of struts”; however, claim 9, upon which claim 13 depends, recites the limitation of “a first subset” and “a second subset”.  It is unclear to which “subset” claim 13 is referring to.  For purposes of examination, it will be interpreted as referring to the second subset of struts.  
Claims 14-15 depend from claim 13 and are thus also rejected. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-15 & 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kunis et al. (2011/0106074, previously cited) in view of De La Rama et al. (2011/0118726, previously cited) and Swanson et al. (6,640,120, previously cited). 
Concerning claim 9, as illustrated in Fig. 1 & 8(A), Kunis et al. disclose a method of ablating vessel tissue (method of abating ostium tissue 15 to treat cardiac arrhythmias; Abstract, [0056], [0077]), the method comprising: 
introducing an electrode basket into the vessel at a first ablation position (ablation catheter 90 comprising carrier assembly 145 is delivered to a first position to ablate vessel tissue; [0056], [0058], [0077], [0103], [0112]), wherein the electrode basket comprises a plurality of struts and a plurality of electrodes and does not include any struts other than the plurality of struts (carrier assembly 145 comprises only multiple carrier arms 156 and proximal arm segments 144 pivotally attached to distal arm segments 146 that include multiple ablation electrodes 147; [0103]), wherein each strut of the plurality of struts includes a central portion (proximal arm segments 144-distal arm segments 146 and carrier arms 156 include a central portion; highlighted in annotated Fig. 8(A)), wherein the plurality of struts includes only (i) a first subset of struts having no electrodes thereon (see annotated Fig. 8(A)), and (ii) a second subset of struts contiguously spanning less than half of a circumference of the electrode basket (see annotated Fig. 8(A)), wherein the plurality of electrodes are arranged only on respective struts of the second subset of struts (ablation electrodes 147 are arranged only on the second subset of struts; annotated Fig. 8(A)), and wherein each electrode of the plurality of electrodes is positioned on the central portion of the respective strut of the second subset of the plurality struts (electrodes 147 are positioned on the central portion of proximal arm segments 144-distal arm segments 146; annotated Fig. 8(A)); 

simultaneously energizing the plurality of electrodes such that a first contiguous angular region including less than half of a circumference of a wall of the vessel and corresponding to the first ablation position of the second subset of struts is ablated (ablation creates lesions that may be partially circumferential; [0057]). 
Kunis et al. fail to disclose each strut of the plurality of struts includes a linear central portion defined by a pair of living hinges.  However, de la Rama et al. disclose a method of ablating vessel tissue comprising introducing an electrode basket (20) into a vessel, wherein the electrode basket (20) comprises a plurality of struts (24) and a plurality of electrodes (22), wherein each strut of the plurality of struts (24) includes a linear central portion (32) defined by a pair of living hinges (44, 46), and wherein each electrode of the plurality of electrodes (22) is positioned on the central portion (32) of a respective strut of the subset of the plurality struts (24).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kunis et al. such that each strut of the plurality of struts includes a linear central portion defined by a pair of living hinges in order to provide the benefit of facilitating movement between a collapsed arrangement and an expanded arrangement with various stiffness changes of the carrier arms as taught by de la Rama et al. ([0030-0033]; Fig. 1)
Kunis et al. fail to disclose rotating the electrode basket from the first ablation position to a second ablation position; and after said rotating, simultaneously energizing the same plurality of electrodes such that a second contiguous angular region different from the first contiguous angular region, including less than half of the circumference of the wall of the tissue, and corresponding to the second ablation position of the second subset of structs is ablated, such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not circumferentially merge, wherein energizing the plurality of electrodes at the first ablation position and energizing the plurality of electrodes at the second ablation position are consecutive energizations. However, de la Rama et al. disclose a method of ablating vessel tissue comprising ablating, with an electrode basket (20) comprising a plurality of electrodes (22), a second contiguous angular region (130b or 130d) different from a first contiguous angular region (130a or 130c) including less than half of the circumference of the wall of the tissue is ablated and including less than half of the circumference of the wall of the tissue is ablated, such that the lesions in the first contiguous angular region (130a or 130c) and lesions in the second contiguous angular region (130b or 130d) do not circumferentially merge to reduce or eliminate the risk of artery/vein stenosis (Abstract; [0044-0045]; Fig. 1 & 9-10).  Swanson et al. further disclose a method of ablating vessel tissue comprising rotating an electrode basket (14) comprising a plurality of electrodes (48) disposed on a plurality of struts (44) in a vessel and energizing a same plurality of electrodes to consecutively ablate a first contiguous angular region and a second contiguous angular region to form a desired lesion pattern (Col. 16, ll. 58-65; Fig. 10B).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kunis et al. such that the method comprises rotating, as taught by Swanson et al., the electrode basket of Kunis et al. from the first ablation position to a second ablation position and after rotating, simultaneously energizing, as taught by Swanson et al., the same plurality of electrodes such that a second contiguous angular region different from the first contiguous angular region and including less than half of the circumference of the wall of the tissue and corresponding to the second ablation position of the second subset of struts of Kunis et al., such that the lesions in the first contiguous angular region and lesions in the second contiguous angular region do not circumferentially merge as taught by de la Rama et al., wherein the energizing of the plurality of electrodes at the first ablation position and energizing the plurality of electrodes at the second ablation position are consecutive energizations as taught by Swanson et al. in order to provide the benefit of creating the desired lesion pattern on the vessel wall as taught by Swanson et al. where the desired lesion pattern reduces or eliminates the risk of vessel stenosis as taught by de la Rama et al.
Concerning claim 11¸ de la Rama et al. disclose the first (130a or 130c) and second (130b or 130d) regions to be separated by about 180 degrees, and thus the modified invention of Kunis et al. in view of de la Rama et al. and Swanson et al. teaches rotating the electrode basket to the second ablation position by rotating the basket about 180 degrees (see rejection of claim 9). 
Concerning claim 12¸Kunis et al. discloses the plurality of struts (156) to comprise four struts (Fig. 8A). 
Concerning claim 13¸Kunis et al. discloses the second subset of the plurality of struts (156) to comprise two struts (Fig. 8A). 
Concerning claim 14, Kunis et al. disclose the two struts (156) to include two electrodes (147) of the plurality of electrodes (147) (Fig. 8A).
Concerning claim 15, Kunis et al. disclose the two struts are adjacent struts (Fig. 8A).
Concerning claim 21, as illustrated in Fig. 1 & 8(a), Kunis et al. disclose a method of ablating vessel tissue (method of abating ostium tissue 15 to treat cardiac arrhythmias; Abstract, [0056], [0077]), the method comprising: 
introducing an electrode basket into the vessel at a first ablation position at a first longitudinal location (ablation catheter 90 comprising carrier assembly 145 is delivered to a first position to ablate vessel tissue; [0056], [0058], [0077], [0103], [0112]), wherein the electrode basket comprises a plurality of struts and a plurality of electrodes (carrier assembly 145 comprises multiple carrier arms 156 and proximal arm segments 144 pivotally attached to distal arm segments 146 that include multiple ablation electrodes 147; [0103])  and does not include any struts other than the plurality of struts (carrier assembly 145 does not include any other struts other than the proximal arm segments 144 pivotally attached to distal arm segments 146 and multiple carrier arms 156; Fig. 8(A)), wherein the plurality of struts includes only (i) a first subset of struts having no electrodes thereon (see annotated Fig. 8(A)), and (ii) a second subset of struts contiguously spanning less than half of a circumference of the electrode basket (see annotated Fig. 8(A)), wherein the plurality of electrodes are arranged only on respective struts of the second subset of struts (electrodes 147 are positioned on the central portion of proximal arm segments 144-distal arm segments 146; annotated Fig. 8(A));
ablating a first contiguous angular region including less than half of a circumference of a wall of the vessel using the plurality of electrodes (ablation creates lesions that may be partially circumferential and/or continuous or discontinuous; [0057]).


Kunis et al. fail to disclose rotating the electrode basket to a second ablation position having at the first longitudinal location; and ablating a second contiguous angular region different from the first contiguous angular region and including less than half of the circumference of the wall of the tissue such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not circumferentially merge. However, de la Rama et al. disclose a method of ablating vessel tissue comprising ablating with an electrode basket (20) comprising a plurality of electrodes (22) a second contiguous angular region (130b or 130d) different from a first contiguous angular region (130a or 130c) including less than half of the circumference of the wall of the tissue is ablated and including less than half of the circumference of the wall of the tissue is ablated, such that the lesions in the first contiguous angular region (130a or 130c) and lesions in the second contiguous angular region (130b or 130d) do not circumferentially merge to reduce or eliminate the risk of artery/vein stenosis (Abstract; [0044-0045]; Fig. 1 & 9-10).  Swanson et al. further disclose a method of ablating vessel tissue comprising rotating an electrode basket (14) comprising a plurality of electrodes (48) disposed on a plurality of struts (44) in a vessel and energizing an electrode to consecutively ablate a first contiguous angular region and a second contiguous angular region to form a desired lesion pattern (Col. 16, ll. 58-65; Fig. 10B).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Kunis et al. such that the method comprises rotating, as taught by Swanson et al., the electrode basket Kunis et al. to a second ablation position having at the first longitudinal location; and ablating, as taught by Swanson et al., a second contiguous angular region different from the first contiguous angular region and including less than half of the circumference of the wall of the tissue such that lesions in the first contiguous angular region and lesions in the second contiguous angular region do not circumferentially merge as taught by de la Rama et al. in order to provide the benefit of creating the desired lesion pattern on the vessel wall as taught by Swanson et al. where the desired lesion pattern reduces or eliminates the risk of vessel stenosis as taught by de la Rama et al.
Claim 22 is rejected upon the same rationale as applied to claim 11. 
Claim 23 is rejected upon the same rationale as applied to claim 12. 
Claim 24 is rejected upon the same rationale as applied to claim 13. 
Claim 25 is rejected upon the same rationale as applied to claim 14. 
Claim 26 is rejected upon the same rationale as applied to claim 15. 
Concerning claims 27-28¸the modified invention of Kunis et al. in view of de La Rama et al. and Swanson et al. of claim 9 teach energizing the plurality of electrodes such that a first contiguous angular region is ablated comprises energizing the plurality of electrodes such that only the first contiguous angular region is ablated at that time and energizing the same plurality of electrodes such that a second contiguous angular region different from the first contiguous angular region is ablated comprises energizing the same plurality of electrodes such that only the second contiguous angular region is ablated at that time (i.e., Kunis et al. teach a subset of electrodes 147 on carrier arms 146 that ablate the first region and where Kunis et al. is modified by de La Rama and Swanson, where de La Rama teaches the creation of two contiguous ablation regions achieved by rotating the subset of electrodes 147 to the second location and ablating taught by Swanson).
Concerning claim 29¸ de La Rama et al. further disclose no additional energizations are performed before the first contiguous angular region is ablated, and wherein no additional energizations are performed after the second contiguous angular region is ablated as de La Rama et al. disclose only two regions to be ablated per electrode ([0044-0045]; Fig. 9-10). 

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that “distal arm segments 146 all include ablation electrodes”, particularly in relation to Fig. 8(B) and the “bottom” distal arm segments 146, the Examiner respectfully disagrees.  Nowhere does Kunis et al. explicitly state that each of the distal arm segments 146 “all” include the electrodes 147.  Kunis et al. teach: “an ablation catheter of the present invention…each distal arm segment 146 includes multiple ablation electrodes 147 and a mapping sensor 148 distal to the  ablation electrodes 147.  Carrier assembly 145 further includes multiple carrier arms 156, which may be void of electrodes as shown, or may include one or more mapping or ablating electrodes, or other sensor or transducer.” ([0103]) and “[v]arious configurations of carrier arm geometries can be provided for handling of various pulmonary vein tissue contours.” ([0104])  Fig. 8(A) clearly shows only three carrier arms/struts with ablation electrodes (147) thereon and the remaining carrier arms/struts with none.  Fig. 8(B) states that the carrier arms/struts (146) located on the bottom of the figure are “pre-arranged arm during assembly” and fails to even show any electrodes in the figure and thus cannot be relied upon to teach that electrodes are disposed on “all” carrier arms 146.  The Examiner also notes that Kunis et al. teach in Par. [0104] that various configurations can be provided.
In response to Applicant’s arguments that De La Rama “clearly show lesions that merge circumferentially”, the Examiner respectfully disagrees as these are ablation zones (130) shown in Fig. 9 that are “projected longitudinally onto any lateral plane which is perpendicular to the longitudinal axis” ([0023], [0045]).  As shown in Fig. 9, the lesions (130b, d or 130a, c) are clearly not merged. 
In response to Applicant's arguments against the references of de la Rama and Swanson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s arguments that a person of ordinary skill in the art would not look to de la Rama which teaches a single ablation step, the Examiner respectfully notes that de la Rama is relied on only teach the lesion pattern and not to teach the first and second ablation steps and rotation between these steps which are taught by Swanson. 
In response to Applicant’s arguments that Swanson teaches circumferentially merged consecutive lesions, the Examiner respectfully agrees, the Examiner respectfully notes that Swanson is relied on only to teach the rotation of a electrodes between first and second ablation steps to achieve a desired lesion pattern and is not used to teach the actual lesion pattern which is taught by de la Rama. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794